EXHIBIT 99.2 0 0 7 2 July 2007 2nd Quarter 2007 Earnings Webcast 0 0 7 2 Safe Harbor RegardingForward Looking Statements This presentation contains forward-looking information about National PennBancshares, Inc. that is intended to be covered by the safe harbor forforward-looking statements provided by the Private Securities Litigation Reform Actof 1995. Forward-looking statements are statements that are not historical facts.These statements can be identified by the use of forward-looking terminology such as"believe," "expect," "may," "will," "should,'' "project," "plan,'' "seek," "intend,'' or"anticipate'' or the negative thereof or comparable terminology, and includediscussions of strategy, financial projections and estimates and their underlyingassumptions, statements regarding plans, objectives, expectations or consequencesof announced transactions, and statements about the future performance,operations, products and services of National Penn Bancshares and its subsidiaries.National Penn Bancshares cautions readers not to place undue reliance on thesestatements. National Penn Bancshares' business and operations are subject to a variety of risks,uncertainties and other factors. Consequently, actual results and experience maymaterially differ from those contained in any forward-looking statements. Such risks,uncertainties and other factors that could cause actual results and experience todiffer from those projected include, but are not limited to, the following:ineffectiveness of National Penn's business strategy due to changes in current orfuture market conditions; the effects of competition, and of changes in laws andregulations on competition, including industry consolidation and development ofcompeting financial products and services; interest rate movements; inability toachieve merger-related synergies; difficulties in integrating distinct businessoperations, including information technology difficulties; disruption from announcedtransactions, and resulting difficulties in maintaining relationships with customersand employees; and challenges in establishing and maintaining operations in newmarkets. The foregoing review of important factors should be read in conjunctionwith the other cautionary statements that are included in National Penn Bancshares'Annual Report on Form 10-K for the fiscal year ended December 31, 2006. NationalPenn Bancshares makes no commitment to revise or update any forward-lookingstatements in order to reflect events or circumstances occurring or existing after thedate any forward-looking statement is made. #2 / July 2007 0 0 7 2 #3 / July 2007 Overview • Assets $ 5.62 Billion • Deposits $ 3.83 Billion • Loans $ 3.73 Billion • Equity $ 545.9 Million 0 0 7 2 #4 / July 2007 *Per share information adjusted for a 3% stock dividend paid September 30, 2006. Financial Highlights2Q2007 6/30/2007 6/30/2006* Net Income $16.2 million $16.1 million +0.6% Diluted EPS $ 0.33 $ 0.33 - Cash Dividends $ 0.1675 $ 0.1602 +4.6% 0 0 7 2 #5 / July 2007 Net Income $31.7 million $31.3 million + 1.9% Diluted EPS $ 0.65 $ 0.65 - Cash Dividends $ 0.3350 $ 0.3204 + 4.6% ROE 11.76% 12.76% ROA 1.16% 1.24% *Per share information adjusted for a 3% stock dividend paid September 30, 2006. Financial HighlightsYear-to-Date2Q2007 6/30/2007 6/30/2006* 0 0 7 2 #6 / July 2007 Reconciliation Table for Non-GAAP Financial Measure 6/30/07 6/30/06 Return on average shareholders' equity 11.76% 12.76% Effect of goodwill and intangibles 12.67% 13.95% Return on average tangible equity 24.43% 26.71% Average tangible equity excludes merger-related average goodwill and intangibles: Average shareholders' equity $543,810 $491,641 Average goodwill and intangibles (281,992) (256,751) Average tangible equity $261,818 $234,890 Financial HighlightsYear-to-Date2Q2007
